I respectfully dissent because I believe the trial court abused its discretion in finding the jury verdict was against the manifest weight of the evidence.
We are concerned here only with negligence, if any, of the anesthesiologist's assistant since the anesthesiologist himself settled with the plaintiff before trial for 1.1 million dollars.
The Supreme Court of Ohio has ruled that when a trial judge overturns a jury verdict because it is not sustained by the weight of the evidence, the trial court must articulate its reasons for doing so in order to facilitate appellate review.Antal v. Olde Worlde Products, Inc. (1984), 9 Ohio St.3d 144. The trial court's reasons cannot be couched in the form of conclusions or statements of ultimate fact or they will be deemed insufficient. Id. at 147. This case was sent back to the trial court to make the required findings. Although the trial court's entry contains introductory matter and background facts, the justification *Page 258 
for granting a new trial is set forth as follows:
"It was negligence for the employee of the hospital to fail to timely detect the malfunctioning of the oxidation [sic] of the plaintiff. By the time the dislodging of the endotracheal tube was discovered — a period in excess of five minutes — the injury had occurred."
Appellants contend that the trial court's statement is conclusory and set forth in terms of established facts and provides no analysis or insight as to why the jury verdict was not supported by the weight of the evidence. I agree since the trial court merely concludes that Ms. Allinson failed to timely detect the lack of oxygenation of plaintiff without setting forth the evidence in support of that conclusion. Without the trial court's analysis, we can only speculate as to what the trial court found to be credible and in support of its ruling. If mere conclusions by the trial court are sufficient to set aside a verdict, appellate review of the trial court's exercise of discretion would be rendered meaningless.
In this case, even if the trial court's statement is deemed to be sufficient, it was unreasonable for the trial court to reverse the jury verdict. The evidence was conflicting as to whether plaintiff's injuries were caused by the malfunctioning of the oxygenation, but there was no evidence that the anesthesiologist's assistant failed to timely detect the problem. In fact, the evidence is to the contrary. The record clearly establishes that the plaintiff's vital signs were still within normal limits after the anesthesiologist was notified of the problem and was himself seeking to correct it. Experts from both sides agreed that if the problem was detected while the vital signs were within normal limits, it would have been a timely detection.
It seems the jury's finding of no negligence by the anesthesiologist's assistant was clearly supported by the weight of the evidence rather than the other way around. Therefore, it was an abuse of discretion for the trial court to set aside the jury verdict.